Citation Nr: 1734872	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.   13-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bronchial asthma in excess of 60 percent from November 1, 2011 to November 15, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 60 percent disabling evaluation for bronchial asthma and denied service connection for a bone density disability.  In a May 2013 rating decision, the RO granted service connection for bone density disability.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A copy of the transcript is associated with the file. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

From November 1, 2011 to November 15, 2012, the Veteran's bronchial asthma has been treated with an essentially constant course of corticosteroid medications.   


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for bronchial asthma have been me from November 1, 2011 to November 15, 2012.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 60 percent from November 1, 2011 to November 15, 2012 for his bronchial asthma disability. 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7(2016). 

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Asthma is ordinarily evaluated under Diagnostic Code (DC) 6602.  See 38 C.F.R. § 4.97.  A 60 percent evaluation is assigned when pulmonary function testing (PFT) finds FEV-1 of 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent.  A rating of 60 percent may also be assigned if a Veteran's asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the Veteran experiences more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).

In August 2011, the Veteran was afforded a VA respiratory disease examination.  The Veteran reported that his asthma symptoms were worsening and having asthma attacks at night.  The examiner noted that the Veteran's current treatment was a combination inhaler of budesonide and formoterol, also known as Advair.  The examiner stated, "The Veteran takes two puffs by mouth B.I.D (twice per day).  He is on a 160/4.5 dose.  He takes theophylline 200 mg 2 tablets by mouth daily, montelukast 10 mg 1 tablet by mouth every day for wheezing.  He has albuterol solution nebulizer 0.5% inhalation that he is supposed to take as needed mixed with ipratropium bromide inhalation solution.  He also has loratadine, which he takes 10 mg for his allergies.  He is on a daily Prednisone 5 mg and he also has a Combivent duo inhaler with albuterol and ipratropium that he takes as need."  The examiner reported that the Veteran does have weight loss and daytime somnolence secondary to him coughing a lot and being short of breath at night.  The examiner noted that the Veteran was on a number of medications, " theophylline, Singular, long-acting beta-agonists, as well as inhaled corticosteroids, as well as systemic steroids, which does show his asthma is fairly extensive."  In addition, the examiner reported that some inspiratory wheezing was noted on examination.  See August 2011 VA Respiratory Disease Examination. 

A November 2011 PFT, showed a FEV1 of 53.3 percent predicted.  The examiner's impression was a moderate obstructive ventilator defect.  See November 2011 VA Pulmonary Function Testing.  

In a June 2012 emergency triage note indicates that the Veteran complained of progressive worsening shortness of breath related to his asthma over the past week.  The Veteran was discharged from the emergency room with "a zpak, check meds for refill and do 8 day steroid taper."  See June 2012 VA Nursing Emergency Triage Note and Physician Emergency Department note.    

During a July 2012 pulmonary clinic visit the Veteran reported that he was experiencing difficulty breathing every day.  The Veteran reported that he was recently in the emergency room in June 2012 and was discharged with the medication Prednisone and Azithromycin.  After his emergency room visit his symptoms improved, however, he still had exacerbation 1-2 times a day and used his rescue inhaler 4 times and Symbicort B.I.D.  The Veteran also reported that he had sneezing and rhinorrhea intermittently and that was one of the factors of his asthma exacerbation.  The Veteran was currently prescribed Combivent every 4 hours, Albuterol/Atrovent nebulizer treatment B.I.D, and Symbicort inhaler 2 puff for B.I.D.  Additionally, the active outpatient daily medication list indicated that the Veteran was to take Prednisone by mouth daily.  The examiner assessed that the Veteran was having moderate persistent asthma that was not well controlled.  See July 2012 VA Pulmonary Clinic Attending New Patient Consult Note.  

An August 2012 VA pulmonary note, indicates that the Veteran has asthma with moderate severe obstructive ventilator with significant hyperinflation.  The Veteran reported that his shortness of breath was unchanged.  He stated that his cough was intermittent and nonproductive.  He reported that he continued with his daily use of Prednisone 5 mg, nebulized albuterol solution 2-3 times/day, Combivent inhaler 4-5 times/day and Advair inhaler one activation B.I.D.  Additionally, the examiner noted that the Veteran was prescribed the maximal medical therapy and his asthma was poorly controlled.  The examiner noted that he used his nebulized bronchodilator and Combivent more frequently than every 3 hours.  The examiner indicated that she was not able to wean him from oral steroids.  The examiner indicated that allergy testing was needed but was unable to do since the Veteran is on chronic steroids.  See August 2012 VA Pulmonary Clinic Attending Outpatient Note. 

A November 2012 pulmonary note indicates that the Veteran had a significant decline in FEV1, FVC and increasing RV since his previous study in November 2011.  The examiner indicated that the Veteran symptoms displayed evidence of acute exacerbation, but overall his clinical course continued to decline.  The examiner reported that the Veteran is steroid dependent on maximal medical therapy.  The examiner noted that she could not refer the Veteran to an allergist because of to the inability to discontinue Prednisone due to the severity of the Veteran's asthma.  During this visit, the examiner prescribed the Veteran a Prednisone taper over the next 14 days and instructed the Veteran to return to his daily usages afterwards.  See November 2012 VA Pulmonary Attending Outpatient Note.   

A November 2012 PFT, showed a FEV1 of 27.9 percent predicted.  The examiner's impression was a very severe combined obstructive and restrictive ventilator defect with air trapping and a moderately decreased diffusion capacity.  See November 2012 VA Pulmonary Function Testing 

In April 2017, the Veteran testified that he took steroids and other medications every day during November 1, 2011 to November 15, 2012 to control his asthma.  He stated that during that time, his asthma continued to get worse, and his doctor increased his steroids.  He testified that every night he was awaken due to an asthma attack and had to use his breathing machine to get his asthma under control.  He reported that he had to use his inhaler sometimes six to eight times a day.  The Veteran reported that he was prescribed 5 milligrams for his steroid medication but now it is increased to 10 milligrams.  He stated that he has been taking steroids daily since 2002.  See April 2017 Board Videoconference Hearing Transcript.  

Giving the Veteran the benefit of the doubt, the Board finds a rating of 100 percent on the basis the Veteran's daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications is warranted.  The evidence demonstrates that the Veteran's bronchial asthma has been medically managed through daily inhalational bronchodilator use, corticosteroid therapy, and anti-inflammatory therapy.   

The record supports that the Veteran was on an essentially constant course of Prednisone to treat his asthma.  In August 2012, the examiner indicated that she was not able to wean the Veteran from oral steroids.  VA treatment records during this timeframe indicate that the Veteran was prescribed Prednisone to take on a daily from November 1, 2011 to November 15, 2012.  See November 2011 to November 2012 VA Treatments Records.  As discussed above, the use of medication is specifically contemplated by Diagnostic Code 6602 and the Veteran's use of medication has been fully contemplated in finding that the symptomatology associated with the Veteran's bronchial asthma warrants a 100 percent disability rating for this time period.  Therefore, the appeal is granted.


ORDER

Entitlement to an increased rating for bronchial asthma in excess of 60 percent from November 1, 2011 to November 15, 2012 is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


